Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2021 has been entered.

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 21-27 have been cancelled by the Applicant in the claims of 8 January 2021.
The previous 35 USC § 112(b) rejections of claims 1, 5-7, 9, 10 and 12 are withdrawn in light of the amendments to the claims clarifying the “first liquid heating module” and the “second liquid heating module”.
Claim 1, which was previously indicated allowable but objected to because of the 35 USC § 112(b) rejections, includes the limitation of a bypass path that bypasses the second liquid module.  Even though prior art Orita discloses a bypass path (9), the path does not bypass the second liquid module (11) and it would not have been obvious to modify the location of Orita’s second liquid module without improper hindsight analysis.  Claims 3-13 depend from claim 1.
Claims 1 and 3-13 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL J. MELARAGNO/Examiner, Art Unit 3754